The opinion of the court was delivered,
by Woodward, J.
The plaintiff, holding the bond of the defendant, dated 8th January 1859, in the penal sum of $10,000, conditioned for the payment of $5000 on the 1st of April 1859, and having entered judgment thereon in the Common Pleas of Lancaster county, the court, upon application of the defendant and proper affidavits filed, opened the judgment and let the defendant into his defence, which consisted of an allegation that the sum borrowed of the plaintiff was $500, and that the bond was obtained from him fraudulently for the sum of $5000.
The genuineness of the bond as a security for the smaller sum was admitted; it was resisted as false only as a bond for the larger sum. The question, therefore, was purely one of fact, and as such it was properly submitted to the jury. The only errors complained of were in admitting and rejecting'evidence. Of the eight errors assigned, all but the last relate to evidence admitted.
If the signature of the defendant, an old man of eighty-two or eighty-three years of age, was obtained to a bond of $5000, in consideration of a loan for only $500, a gross fraud was perpetrated. But how was it to be proved ? The bond was executed at the plaintiff’s mill in the presence of a single witness, one of the plaintiff’s millers, who saw the bond signed, heard it read to the defendant as a bond for $5000, and saw bank notes counted down to him; but the witness left the presence of the parties before the money was all counted, and was unable to prove the amount that was handed to the defendant.
Now a contract of such apparent regularity could be impeached for fraud by no direct and positive proof. It is very seldom that frauds are so bunglingly executed as to admit of direct proof. Unless exposed by circumstantial evidence they cannot generally be exposed at all. And no rigid rule of evidence can be applied to measure the admissibility of circumstances, for *460they arise out of the condition, relation, conduct, and declarations of the parties, and those are infinitely diversified. Hence it has grown into a maxim, that great latitude of evidence is to be allowed in the trial of questions of fraud. The meaning of which maxim I take to be, that every circumstance in the condition and relation of the parties, and every act and declaration of the party charged with the fyaud, shall be competent evidence, if in the opinion of the judicial mind it bears such a relation to. the transaction under investigation as in its nature is calculated to persuade the reasonable men in the jury-box to the belief that the allegation of fraud is or is .not well founded. Whatever is not of a nature to beget mental conviction upon the point under inquiry, is irrelevant evidence, and should be rejected — whatever is of that nature should be admitted. And of this moral quality of proofs the presiding judge is the arbiter. He admits and rejects, under our supervision, according to his estimate, not of the effect of the evidence, for that is for the jury, but according to his estimate of the fitness of the evidence to conduct human reason to a sound conclusion on the point in question. In the exercise of this high discretion he is to be careful not to set up an assumption of the fraud, and then to reason that this or that tends to prove it. He is rather to start with the presumption that a transaction, fair on its face, was fair in fact, which is the meaning of that other maxim that fraud is never to be presumed. Two parties, these two for instance, are before the judge on a direct contradiction, the plaintiff alleging that the bond he holds in his hand is a genuine instrument for an honest loan of $5000, the defendant that it is fraudulent, in so far as it is a bond for more than $500. The á priori presumptions belong to the plaintiff. The judge presumes it to be a bond for $5000, because it purports to be, but he hears the defendant’s allegation and offer of proof of circumstances, and in so far as he sees that the circumstances offered are reasonably calculated to countervail the primé facie presumption, and carry conviction into the jury-box, that what the defendant alleges is true, he admits his evidence. If any prescript rule in the law of evidence is applicable to the offer, the judge applies it of course; if there be no such rule, he guides himself by the sound discretion I have indicated.
And when this has been done, and the jury have found the fraud, we always expect to hear it argued here that this and that piece of evidence was incompetent to establish it, and should not have been admitted — one circumstance was too remote to furnish any inference, another was too trifling, and another was calculated to mislead the jury away from the real issue. It is always added that fraud is not to be presumed, and must be proved.
' I have said that the judge is not to presume a fraud, but rather that there was no fraud. To say, however, that he is not to *461admit circumstantial evidence from which a jury may infer it, is to say what cannot be supported by authority. A guilty deed, like any other fact, may be inferentially established. Almost all human knowledge rests in inferences from proofs.
The fact that a fraud has been committed is not an exception, but may be proved in the same manner. Nor has the author of a fraud any right to complain of the latitude of proofs which the law allows, for it is a universal truth, that the more thoroughly an honest transaction is investigated, the more honest will it appear. It is only bad deeds which are reproved by coming to the light. When a party, whom a jury has convicted of fraud, has nothing to allege except excess of proofs — when his complaint is, that the fa.cts which preceded and attended his transaction have been too fully exposed and overhauled, his position is necessarily one of infirmity and suspicion. True, the jury may have been misled, but he is bound to show that very clearly. If there was evidence from which a jury might reasonably have inferred the fraud, we are to presume they based their verdict on that evidence, even though other facts were in proof which were irrelevant. In such a case what was irrelevant was harmless.
It appears to us that'the learned judge tried this cause in substantial accordance with the principles here stated. He set up no presumption of fraud against the plaintiff, but he admitted evidence which he thought, and which we think, was reasonably calculated to persuade a jury to believe the fraud alleged by the defendant.
The most vulnerable piece of evidence admitted was that which related to the commission of lunacy, which issued in 1830 against Long, the defendant. For eighteen years he was in legal commission as a lunatic, but he was restored by the decree of the court on the 22d of September 1848. What had this to do with his capacity to execute the bond in suit on the 8th of January 1859 ?
Long was, as already stated, an old man — he had married a young wife some seven or eight years before this bond was given, and in December 1858 he had bought a house of Elizabeth Shelter for $550, for which he had given his judgment-bond, which he paid off in March 1859. In January 1859, he was heard by Benjamin White to ask Stauffer to lend him $500, and in March 1859 Stauffer declared to David Beck that he had let Long have $500, and that he wanted $1000 more. March 9th 1859, he made his note to Stauffer for $150, at twenty days — June 30th 1859, another note for $160, at six months — August 27th 1859, another note for $30, at one day, and on 5th October 1859, he made his judgment-bond for $347.82, the amount of these three notes — and the agent and scrivener of Stauffer swore that *462Long said, when he executed the bond, that he was to get $150 more from Stauffer, and then he would have the whole $1000 that Stauffer had promised him. He had other transactions in lands and money with Henry Landis and Jesse Landis to a large amount, which consisted, however, for the most part in borrowing and buying. His payments, so far as proved, were not in large sums, and his neighbours knew of no large sums of money paid out by him after 8th February 1859. It seems to have been thought that his former lunacy was a fact fit to be added to the circumstances of his great age and complications in money transactions, as affording ground for presuming him peculiarly liable to be overreached and imposed upon.
We have great doubts of the relevancy of that evidence. But let us see how the objection to it stands. The record showed him a restored man. The Act of Assembly authorized the court to dissolve the commission only when he became “ restored to a sound state of mind.” Then the record objected to by the plaintiff is to be taken as establishing Long’s soundness, which is just the conclusion the plaintiff wanted the jury to adopt. But the fact that he had been declared a lunatic, says the plaintiff, was calculated to shake the confidence of the jury in his present mental soundness. Then it was relevant, is the reply. The plaintiff is in a dilemma with his objection. Either the evidence was beneficial to him, though irrelevant, or it was injurious to him, and therefore competent. Whichever way it be taken, it is manifestly no ground for reversal.
The other assignments are founded on evidence that was clearly competent, as tending to show Stauffer’s inability to loan a large amount of money in January 1859; the extent of Long’s necessities and use of moneys, and the transactions out of which the bond of October 1859 arose. All this evidence bears more or less directly on the fact in issue. And if any part of it could be shown to be clearly irrelevant, it would not be a reason for reversing, unless it was also shown that it was mischievous as well as irrelevant. This has not been shown.
The only evidence which the court is complained of for excluding, was Stauffer’s ex parte declaration made to Henry Connelly in January 1859, to the effect that he had promised Long a loan of $5000. On no principle whatever was Stauffer’s declaration, not made in Long’s presence nor communicated to him, competent for himself.
Unable to discover in the record any error that demands redress,
The judgment is affirmed.